The plaintiff in error was convicted in the county court of Beckham county for the crime of unlawfully having in his possession intoxicating liquor, with the intention of unlawfully selling the same, and was on July 9, 1909, sentenced to be confined in the county jail for a period of 60 days at hard labor and to pay a fine of $250 and costs, from which judgment an appeal was taken by filing in this court a petition in error, with case-made attached, on November 9, 1909. No briefs have been filed. Counsel for the state on March 26, 1910, filed a motion to dismiss or affirm said cause for want of prosecution, to which motion no response has been made. We have examined the record, and we have discovered no error which will warrant a reversal of the judgment. The motion to affirm is therefore sustained, and the judgment of the county court of Beckham county is in all things affirmed, and the cause remanded, with direction to enforce the judgment and sentence.